United States Court of Appeals
                                                      Fifth Circuit
                                                   F I L E D
            UNITED STATES COURT OF APPEALS
                                                     July 26, 2007
                 For the Fifth Circuit
                                               Charles R. Fulbruge III
                                                       Clerk
                     No. 04-40712



SEAN BREEN, as Administrator of the Estate of
Christopher Breen; CHRISTOPHER BREEN; JOHN E. BREEN;
MARIAN K. BREEN,
                                  Plaintiffs-Appellants,

                        VERSUS

TEXAS A&M UNIVERSITY; ET AL.,
                                             Defendants,

TEXAS A&M UNIVERSITY; J. MALON SOUTHERLAND, in his
individual capacity; RUSSELL THOMPSON, in his
individual capacity; RAY BOWEN,
                                   Defendants-Appellees.

                   Consolidated with

                     No. 04-40713

JAMES KIMMEL, as representative of the Estate of Lucas
Kimmel (deceased); JAMES KIMMEL; WALIETA KIMMEL,
                                  Plaintiffs-Appellants,

                        VERSUS

TEXAS A&M UNIVERSITY; ET AL.,
                                             Defendants,

TEXAS A&M UNIVERSITY; J. MALON SOUTHERLAND, in his
individual capacity; RUSSELL J. THOMPSON, in his
individual capacity; RAY BOWEN, in his individual
capacity; WILLIAM L. KIBLER, in his individual
capacity, JOHN J. KOLDUS, III, in his individual
capacity,
                                   Defendants-Appellees.
                   Consolidated with
                       04-40714

BILL DAVIS,
                                   Plaintiff-Appellant,

                        VERSUS

TEXAS A&M UNIVERSITY; ET AL.,
                                            Defendants,

TEXAS A&M UNIVERSITY; J. MALON SOUTHERLAND, in his
individual capacity; RUSSELL THOMPSON, in his
individual capacity; RAY BOWEN, in his individual
capacity; WILLIAM L. KIBLER, in his individual
capacity, JOHN J. KOLDUS, III, in his individual
capacity,
                                   Defendants-Appellees.

                   Consolidated with
                       04-40715

HOWARD SCANLAN; DENISE SCANLAN; LAUREN N. T. SCANLAN,
                                  Plaintiffs-Appellants,

                        VERSUS

TEXAS A&M UNIVERSITY; ET AL.,
                                            Defendants,

TEXAS A&M UNIVERSITY; J. MALON SOUTHERLAND, in his
individual capacity; RUSSELL THOMPSON, in his
individual capacity; RAY BOWEN, in his individual
capacity; WILLIAM L. KIBLER, in his individual
capacity, JOHN J. KOLDUS, III, in his individual
capacity,
                                   Defendants-Appellees.

                   Consolidated with
                       04-40780

JOHN ANDREW COMSTOCK; DIXIE ANN ZINNEKER,
                                 Plaintiffs-Appellants,

                        VERSUS

TEXAS A&M UNIVERSITY; ET AL.,
                                            Defendants,

TEXAS A&M UNIVERSITY; J. MALON SOUTHERLAND, in his
individual capacity; RUSSELL THOMPSON, in his
individual capacity; RAY BOWEN; WILLIAM L. KIBLER, in
his individual capacity, JOHN J. KOLDUS, III, in his
individual capacity,
                                   Defendants-Appellees.

                   Consolidated with
                       04-40812

JAQUELYNN KAY SELF, Individually and as Administratrix
of the estate of Jerry Don Self, Deceased; KATHY
MCCLAIN ESCAMILLA, Individually and as Administratrix
of the Estate of Bryan A. McClain, Deceased; PHILLIP
MCCLAIN, ANDREA HEARD, Individually and as
Administratrix of the Estate of Christopher Lee Heard,
Deceased; LESLIE G. HEARD; GREGORY ANTHONY POWELL,
Individually and as Administrator of the Estate of Chad
A. Powell, Deceased; BEVERLY JILL POWELL, MATTHEW LYNN
ROBBINS; DOMINIC M. V. BRAUS; NANCY BRAUS,
                                  Plaintiffs-Appellants,

                        VERSUS

RAY M. BOWEN; J. MALON SOUTHERLAND; WILLIAM KIBLER;
RUSSELL W. THOMPSON; JOHN J. KOLDUS, III; M. T.
HOPGOOD, JR., Major General; DONALD J. JOHNSON; ZACK
COAPLAND; KEVIN JACKSON; JAMES R. REYNOLDS; ROBERT
HARRY STITELER, JR.; MICHAEL DAVID KRENZ,
                                   Defendants-Appellees.
     Appeals from the United States District Court
          For the Southern District of Texas



Before HIGGINBOTHAM, WIENER, and DENNIS, Circuit
Judges.

PER CURIAM:

    A majority of the panel having voted sua sponte to
grant rehearing, in part, the opinion of the court in
disposing of this appeal is as follows:

    Section III. A, including its subsections 1
    through 3, of the panel opinion, found at 485
    F.3d 325, 332-38 (5th Cir. 2007), along with
    footnote 14, is hereby withdrawn and deleted
    from the opinion. Other than these withdrawals
    and deletions, the original panel opinion is
    reinstated.

DENNIS, Circuit Judge, concurs in the result for the
reasons assigned by him in the original panel opinion.